EXHIBIT 10.15

 

DUCOMMUN INCORPORATED

 

DIRECTORS’ DEFERRED COMPENSATION AND RETIREMENT PLAN

 

Adopted: August 17, 1983

Amended and Restated: October 27, 2007

 

SECTION 1

 

Purpose

 

The Ducommun Incorporated Directors’ Deferred Compensation and Retirement Plan
(the “Plan”) has been established by Ducommun Incorporated (the “Company”) to
attract, retain and compensate as members of its Board of Directors individuals
who are not employees of the Company or any of its subsidiaries, but whose
business experience and judgment are a valuable asset to the Company and its
subsidiaries.

 

SECTION 2

 

Directors Covered

 

As used in the Plan, the term “Director” means any person who: (a) is now a
member of the Board of Directors of the Company or is hereafter elected to the
Board of Directors of the Company, and (b) is not an employee of the Company or
any of its subsidiaries at the time he or she retires from the Board of
Directors or elects to defer fees under this Plan.

 

SECTION 3

 

Deferred Directors’ Fees

 

3.1 Each Director may elect to have part or all of the Directors’ meetings fees
otherwise payable for attendance at regular or special meetings of the Board of
Directors or any committee and/or part or all of the annual retainer fee
otherwise payable as a Director deferred and paid as hereinafter provided. Such
election shall be made by filing a form of election with the Secretary of the
Company not later than December 31 of a calendar year and shall be effective
with respect to any Directors’ fees earned in all subsequent calendar years;
provided, however, that the election may be changed from time to time by filing
a new form of election with the Secretary of the Company on or before
December 31 of the year prior to the year for which such change is to be
effective.

 

3.2 All deferred Directors’ fees shall be credited to a record keeping account
of the Director at the time such deferred Directors’ fees would otherwise have
been payable to such Director.



--------------------------------------------------------------------------------

Deferred fees, at the election of each Director pursuant to a form of election
as provided in Section 3.1, shall either (i) bear interest, compounded annually,
from the date amounts are credited thereto to the date of payment at the rate
equivalent to the prime bank rate of interest of Bank of America in effect from
time to time (the “Interest Account”), or (ii) be converted into units (the
“Units”) as provided in Section 3.3 (the “Unit Account”). Deferred fees may not
be transferred after deferral between the Interest Account and the Unit Account.

 

3.3 Deferred Directors’ fees which a Director elects to have converted into
Units shall be converted into Units based on the Fair Market Value of the
Company’s common stock, and such Units (including any fractional Units) shall be
credited to the Director’s account. The conversion and crediting of deferrals
shall occur as of the last trading day of the calendar quarter that such
deferred amounts would otherwise have been payable to the Director. The Fair
Market Value per Unit shall be the closing price of a share of common stock of
the Company (a “Share”) reported on the Consolidated Tape (as such price is
reported in The Wall Street Journal) (the “Share Closing Price”). Dividend
equivalents earned on the basis of whole United previously credited to a
Director’s account shall be credited to the Director’s account as Units,
including fractional Units, on the last trading day of the quarter following the
date any such dividend has been declared to be payable on Shares. Dividend
equivalents shall be computed by multiplying the divided paid per Share during
the period Units are credited to a Director’s account times the number of whole
Units so credited, but Units shall earn such dividend equivalents only as, if
and when dividends are declared and paid on Shares.

 

SECTION 4

 

Fees After Retirement

 

4.1 In addition to any deferred Directors’ fees, a Director who qualified as set
forth below shall be entitled to receive either (a) the annual retainer fee in
effect at the time of his or her retirement, or (b) the annual retainer fee paid
to the Directors still in office, from time to time, whichever is higher, to be
paid to him or her during his or her life but not for a term that exceeds the
length of his or her membership on the Board of Directors. To qualify, a
Director must (i) not be an employee of the Company at the time of his or her
retirement from the Board of Directors; (ii) must have served on the Board of
Directors for at least five (5) years prior to retirement, and (iii) must retire
from the Board of Directors after reaching age 65. The fees after retirement
shall be paid to the retired Director periodically at the same time annual
retainer fees are paid to Directors still in office.

 

4.2 The accrual of additional benefits pursuant to Section 4.1 is suspended
effective May 7, 1997. Any Director who qualifies for fees after retirement
pursuant to Section 4.1 shall be paid such fees for a term that does not exceed
the length of his or her membership on the Board of Directors as of May 7, 1997.



--------------------------------------------------------------------------------

SECTION 5

 

Payment of Deferred Directors’ Fees

 

5.1 Subject to the provisions of Section 5.2, a Director’s deferred fees shall
be paid in a lump sum on the first day of the calendar month immediately
following the earlier of the Director’s death, retirement or resignation from
the Board of Directors.

 

5.2 A Director’s deferred fees which have been credited to an Interest Account
shall be paid in cash with interest to the date of payment. A Director’s
deferred fees which have been credited to a Unit Account shall be paid in cash
in an amount equal to the number of Units (including fractional Units) credited
to such Director’s account multiplied by the Share Closing Price on the last
trading day immediately preceding the payment date provided in Section 5.1.

 

SECTION 6

 

Miscellaneous

 

6.1 Each Director or former Director entitled to payment of deferred fees
hereunder, from time to time may name any person or persons (who may be named
contingently or successively) to whom any deferred Directors’ fees earned and
payable to the Director are to be paid in case of the Director’s death before
receiving any or all of such deferred fees. Each designation will revoke all
prior designations by the same Director or former Director, shall be in a form
prescribed by the Company, and will be effective only when filed by the Director
or former Director in writing with the Secretary of the Company during the
Director’s lifetime. If a deceased Director or former Director shall have failed
to name a beneficiary in the manner provided above, or if the beneficiary named
by a deceased Director or former Director dies before the Director or former
Director’s deferred Directors’ fees have been paid, the Company may pay any
remaining portion in a single sum to the legal representative or representatives
of the estate of the last to die of the Director or former Director and the last
surviving beneficiary of the Director or former Director. IF there is no such
legal representative, the Company in its discretion, may direct payment in a
single sum of any remaining portion to any one or more or all of the next of kin
(including the surviving spouse) of the Director or former Director, and in such
proportions as the Company determines. The person or persons to whom any
deceased Director’s or former Director’s deferred fees are payable under this
paragraph is referred to as the “beneficiary.”

 

6.2 Establishment of the Plan and coverage thereunder of any person shall not be
construed to confer any right on the part of such person to be nominated for
reelection to the Board of Directors of the Company, or to be reelected to the
Board of Directors.

 

6.3 Payment of deferred Directors’ fees and fees after retirement will be made
only to the person entitled thereto in accordance with the terms of the Plan,
and deferred Directors’ fees and fees after retirement are not in any way
subject to the debts or other obligations of persons entitled thereto, and may
not be voluntarily or involuntarily sold, transferred or assigned. When a person
entitled to a payment under the Plan is under legal disability or legal
incapacity, the



--------------------------------------------------------------------------------

Company may direct that payment be made to such person’s legal representative,
or to a relative or friend of such person for such person’s benefit. Any payment
made in accordance with the preceding sentence shall be in complete discharge of
the Company’s obligation to make such payment under the Plan.

 

6.4 Any action required or permitted to be taken by the Company under the terms
of the Plan shall be by affirmative vote of a majority of the members of the
Board of Directors then in office.

 

6.5 The Secretary of the Company may establish such procedures under the Plan as
necessary in the opinion of legal counsel for the Company to assure compliance
with all applicable legal requirements.

 

SECTION 7

 

Amendment and Discontinuance

 

7.1 While the Company expects to continue the Plan, it must necessarily reserve,
and does hereby reserve, the right to amend or discontinue the Plan at any time;
provided, however, that any amendment or discontinuance of the Plan shall be
prospective in operation only, and shall not affect the payment of any deferred
Directors’ fees theretofore earned by any Director, or the conditions under
which any such fees are to be paid or forfeited under the Plan, or the right of
a then retired Director to receive fees after retirement, unless the Director
affected shall expressly consent thereto.

 

7.2 This Plan shall be applicable to any Directors’ fees payable after
January 1, 1984, that a Director elects to defer.